

113 HR 3614 IH: Military Skills to Careers Act
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3614IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Reichert introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo amend title 38, United States Code, to improve the recognition by States of skills learned in the military by a veteran when issuing licenses and credentials.1.Short titleThis Act may be cited as the Military Skills to Careers Act.2.State recognition of military experience of veterans in issuing licenses and credentials to veterans(a)In generalSection 4102A(c)(9) of title 38, United States Code, is amended to read as follows:(9)(A)As a condition of a grant or contract under which funds are made available to a State under subsection (b)(5) in order to carry out section 4103A or 4104 of this title, the State shall—(i)establish a program under which the State administers an examination to each veteran seeking a license or credential issued by the State and issues such license or credential to such veteran without requiring such veteran to undergo any training or apprenticeship if the veteran—(I)receives a satisfactory score on completion of such examination, as determined by the State;(II)has been awarded a military occupational speciality that is substantially equivalent to or exceeds the requirements of the State for the issuance of such license or credential;(III)has engaged in the active practice of the occupation for which the veteran is seeking such license or credential for at least two of the five years preceding the date of application for such license or credential; and(IV)pays any customary or usual fees required by the State for such license or credential; and(ii)submit each year to the Secretary a report on the exams administered under clause (i) during the most recently completed 12-month period that includes, for the period covered by the report, the number of veterans who completed an exam administered by the State under clause (i) and a description of the results of such exams, disaggregated by occupational field.(B)The Secretary may waive the requirement under subparagraph (A) that a State establish a program described in that subparagraph as a condition of a grant or contract if the State certifies to the Secretary that the State—(i)takes into account previous military training for the purposes of issuing licenses or credentials;(ii)permits veterans to completely satisfy through examination any training or testing requirements for a license or credential with respect to which a veteran has previously completed military training; and(iii)for any credential or license for which a veteran is unable to completely satisfy such requirements through examination, substantially reduces training time required to satisfy such requirement based on the military training received by the veteran.(C)Not less frequently than once each year, the Secretary shall submit to Congress and the Secretary of Defense a report summarizing the information received by the Secretary under subparagraph (A)(ii)..(b)Effective date(1)ExamsSubparagraph (A) of section 4102A(c)(9) of such title, as added by subsection (a), shall take effect on the date that is one year after the date of the enactment of this Act and shall apply with respect to grants and contracts described in such subparagraph awarded after such date.(2)ReportsSubparagraph (B) of section 4102A(c)(9), as added by subsection (a), shall take effect on the date that is one year after the date of the enactment of this Act and the Secretary of Labor shall submit the first report under such subparagraph not later than two years after the date of the enactment of this Act.